The plaintiff in error was convicted in the county court of Seminole county on a charge of having unlawful possession of 11 gallons of corn whisky, and his punishment fixed by the jury at a fine of $200 and imprisonment in the county jail for a period of 30 days.
But one question is presented by this appeal, and that is the sufficiency of the evidence to support the verdict. From a careful examination of the record, we find there is sufficient competent evidence to support the verdict of the jury.
No error being apparent, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.